DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/28/2021 has been entered.  Claims 1-20 have been amended; no claims have been canceled; and claims 21 and 22 have been added.  Claims 1-22 remain pending in the application.  The objections to claims 12-20 are withdrawn based on Applicant’s amendments to these claims. 

Response to Arguments
On page 8 of Applicant’s Remarks filed on 01/28/2021, Applicant cites to paragraph [0074] of Liu to support the assertion that Liu does not teach “monitoring the determined WUS corresponding to the UE group and a common WUS which is used to wake up all UEs monitoring same WUS resource” as recited in the Applicant’s independent claims 1 and 12 as amended.  However, as set forth in detail below, Examiner submits that paragraph [0086] of Liu discloses the quoted limitation.  Applicant further submits that FIG. 13 of Liu describes the “common WUS” but Liu is disqualified for this teaching because provisional application 62/754533 filed on 11/1/2018, which describes FIG. 13, does not predate Applicant’s Chinese priority application.  Examiner notes that Applicant provides no specific definition of the “common WUS.”  In fact, paragraph [0237] of Applicant’s PG Pub states that the common WUS is a WUS that all UEs need to monitor.  Thus, FIG. 13 is not relied upon for teaching the common WUS.  The “common WUS” is interpreted as a WUS that is monitored by all UEs even UEs that are part of a group.  A group WUS, on the other hand, is monitored by UEs in a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 12-14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US PG Pub 2019/0349856 A1, hereinafter “Liu”), as supported by provisional application 62/717597 filed on 08/10/2018.
	Regarding claim 1, Liu teaches a method for monitoring a wake-up signal (WUS) by a user equipment (UE) (FIG. 14 UE 1402), the method comprising: receiving information on a UE group WUS in a system information block (SIB) (¶ [0074] discloses that a base station can broadcast the number of UE groups (G) in the system information block (SIB).  {number of UE groups reads on information on a UE group WUS because when the number of UE groups is greater than 1, the UE knows it must monitor the WUS corresponding to its group); determining a WUS corresponding to a UE group to which the UE belongs (¶ [0086] Grouping UEs can monitor the WUS for their particular UE group {in order for a UE to monitor a WUS corresponding to its particular UE group, the UE must determine the WUS corresponding to a UE group to which it belongs}), among a plurality of UE groups (FIGs.  7A-7D groups G0 and G1) according to the information on the UE group WUS (¶ [0074] the UE determines and monitors its particular group WUS according to information on the number of UE groups, such as 2 in the example of FIGs. 7A – 7D); and monitoring the determined WUS corresponding to the UE group and a common WUS which is used to wake up all UEs monitoring same WUS resource (¶ [0086] Grouping UEs can monitor two separate WUS sequences, e.g., the WUS for their particular UE group and the legacy WUS. . . when the paging targets more than one UE group or a non-grouping UE, the legacy WUS may be transmitted {Interpreted as the UE can monitor its group specific WUS. When the WUS is for more than one UE group, such as for all groups, all UEs in the UE group can monitor the same resource that the legacy WUS is transmitted in which is the resource that the non-grouping UEs monitor); and in case one of the determined WUS corresponding to the UE group or the common WUS is detected (¶ [0086] Grouping UEs can also {i.e. in addition to detecting its own group WUS} detect the legacy/non-grouping WUS; all grouping UEs can wake up when any WUS is sent, whether grouping WUS or legacy WUS), monitoring at least one corresponding paging occasion (PO) (¶ [0065] The base station may send a wake-up signal (WUS) to a UE in advance of a paging occasion (PO) when the base station will transmit communication to the UE). 

	Regarding claim 2, Liu teaches wherein the common WUS is configured to be a non-legacy WUS (¶ [0133] the UE can listen for the WUS for the UE group and the non-group specific WUS {non-group specific WUS reads on common WUS}).

	Regarding claim 3, Liu teaches wherein the information on the UE group WUS includes information on a number of the plurality of UE groups (FIG. 10, ¶ [0109] UEs can be grouped based on associated WUS and corresponding gap size.  FIG. 10 displays that for a DRX with a short gap size, there can be G=2 UE-group WUSs), and wherein the number of the plurality of UE groups is associated to a gap between the WUS and the at least one corresponding PO (FIG. 10, ¶ [0109] each UE in the g-th WUS group, e.g., g=0, . . . , G−1, can have the same gap size between the end of the g-th WUS and the PO, wherein G is the number of UE groups).

	Regarding claim 4, Liu teaches wherein the number of the plurality of UE groups is configured for a discontinuous reception (DRX) UE (FIG. 10, ¶ [0109] FIG. 10 displays that for a DRX with a short gap size, there can be G=2 UE-group WUSs and each UE in the g-th WUS group, e.g., g=0, . . . , G−1, can have the same gap size between the end of the g-th WUS and the PO)  and an extended discontinuous reception (eDRX) UE respectively (FIG. 10 also displays that for a short gap in eDRX, there can be G=3 UE-group WUSs and each UE in the g-th WUS group, e.g., g =0, . . . , G−1, can have the same gap size between the end of the g-th WUS and the PO).

	Regarding claim 7, Liu teaches a method for transmitting a wake-up signal (WUS) by a base station (FIG. 14 base station 1404), the method comprising: transmitting information on a user equipment (UE) group WUS in a system information block (SIB) (¶ [0074] discloses that a base station can broadcast the number of UE groups (G) in the system information block (SIB).  {number of UE groups reads on information on a UE group WUS because when the number of UE groups is greater than 1, the UE knows it must monitor the WUS corresponding to its group); determining a common WUS corresponding to a UE group to which the UE belongs among a plurality of UE groups, wherein the common WUS is used to wake up all UEs monitoring same WUS resource (¶ [0086] Grouping UEs can monitor two separate WUS sequences, e.g., the WUS for their particular UE group and the legacy WUS. . . when the paging targets more than one UE group or a non-grouping UE, the legacy WUS may be transmitted {Interpreted as the legacy WUS is used to wake up a plurality of UE groups (including a UE group to which the UE belongs) and UEs  that are not part of a group, such that the legacy WUS wakes up all UEs that monitor the same resource that the legacy WUS is transmitted in); transmitting the common WUS (¶ [0068]  legacy WUS 402 may be used to notify or alert all UEs of any upcoming associated PO. . . For instance, the WUS ; and transmitting at least one corresponding paging occasion (PO) (¶ [0068] WUS 402 notifies the PO).

	Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 1 including a user equipment (UE) (FIG. 3 UE 350), the apparatus comprising: a transceiver (FIG. 3 RX/TX 354); and a processor (FIG. 3 controller/processor 359).

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 4.

	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 7 including a base station (FIG. 3 base station 310) comprising: a transceiver (FIG. 3 RX/TX 318); and a processor (FIG. 3 controller/processor 375).

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 3.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Charbit et al. (US PG Pub 2020/0053645 A1, hereinafter “Charbit”).
	Regarding claim 5, Liu does not explicitly teach wherein a plurality of WUSs are multiplexed by code division multiplexing (CDM) on WUS resource associated with the WUS.
	In analogous art, Charbit teaches wherein a plurality of WUSs are multiplexed by code division multiplexing (CDM) on WUS resource associated with the WUS (¶ [0049] discloses that multiple UE-group WUS signals associated to different groups of UEs in a PO 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in order to CDM multiplex a plurality of WUS in the same frequency or time resource as taught by Charbit.  One would have been motivated to do so in order to maximize the use of system resources, thereby increasing system throughput. 

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 5.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Claims 6, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Cox et al. (US PG Pub 2020/0029302 A1, hereinafter “Cox”).
	Regarding claim 6, Liu does not explicitly teach wherein the UE group is grouped based on a UE identity (ID), and wherein an ID of the UE group is used as a parameter to generate WUS sequence.
	In analogous art, Cox teaches wherein the UE group is grouped is based on a UE identity (ID), and wherein an ID of the UE group is used as a parameter to generate WUS sequence (¶ [0119] . . . the number of sequences that can be used for the WUS may be denoted by N.  The sequence to be associated to a . . . particular UE group (if a UE -group specific WUS is introduced) can be determined by mod(UE/UE-group ID, N) {interpreted as a particular UE grouping corresponds to a UE-group ID and the UE-group ID is used to generate the UE group’s WUS sequence suing mod(UE/UE-group ID, N)}).   


	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 6.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 6.

	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Hwang et al. (US PG Pub 2020/0396687 A1, hereinafter “Hwang”).
	Regarding claim 21, Liu does not explicitly teach wherein the determining the WUS corresponding to the UE group comprises: determining applicable gap between a WUS resource associated with the WUS and the at least one corresponding PO based on the information on the UE group WUS; selecting at least one WUS set comprising the WUS based on the determined applicable gap; and selecting the WUS based on the at least one selected WUS set.
	In analogous art, Hwang teaches wherein the determining the WUS corresponding to the UE group comprises: determining applicable gap between a WUS resource associated with the WUS and the at least one corresponding PO (¶ [0380] WUS-to-PO gap capability configured according to UE sub-grouping) based on the information on the UE group WUS (¶ [0380] higher-layer signal carrying UE sub-grouping-related configuration information); selecting at least one WUS set comprising the WUS based on the determined applicable gap (¶ [0382] Considering that the implementation complexity and performance of a WUS detector may be different according to a WUS-to-PO gap capability {interpreted as the UE selects (i.e. monitors and detects) a WUS set in accordance with its WUS-to-PO gap capability as signaled from the base station}); and selecting the WUS based on the at least one selected WUS set (¶ [0382] because a WUS set can include only one WUS, using a broadest reasonable interpretation, the UE selects the WUS based on the selected WUS set).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu in order for the base station to include information regarding the gap between the WUS resource and the PO in the system information as taught by Hwang.  One would have been motivated to do so in order for the UE to properly identify a WUS that it can process based on its WUS-to-PO capability, thereby preventing degradation of the UE’s detection performance which increases the UE’s throughput. (Hwang ¶ [0382])

	Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 21.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Mazloum et al. (US PG Pub 2021/0037465 A1) – discloses a terminal receiving configuration from a base station identifying paging occasions and wake-up signal occasions associated with a discontinuous reception period.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413